Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 22, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141566                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                          Justices


  v                                                                 SC: 141566
                                                                    COA: 297972
                                                                    Kalamazoo CC: 2009-000036-FH
  JAYCE ALLEN SMITH,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 23, 2010 order
  of the Court of Appeals is considered and, it appearing to this Court that the case of
  People v David Ray Smith (Docket No. 140371) is pending on appeal before this Court
  and that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 22, 2010                   _________________________________________
           p1115                                                               Clerk